PER CURIAM:
Donnell Cox, Sr. and Mercedes Cox appeal the district court’s order entering judgment after a jury returned a verdict for defendants on the Coxes’ civil rights complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm. See Cox v. Prince George’s County, No. CA-02-1492-DKC (D.Md. Aug. 19, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED